department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br5 tl-n-6887-00 uilc internal_revenue_service national_office field_service_advice memorandum for william bogner deputy area_counsel sbse chicago area attn joseph ferrick from jeffrey dorfman chief branch cc intl br5 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer country x currency x month month month x taxable_year y taxable_year z taxable_year issue sec_1 whether and how sec_482 applies to inventory purchases by a u s subsidiary from its foreign parent where pursuant to a foreign_currency fluctuation agreement fcfa the prices on the initial invoice reflect a historical foreign exchange rate set annually by the two parties what is the appropriate_exchange_rate for determining the basis of inventory where such inventory is purchased for units of currency x a nonfunctional_currency to taxpayer tl-n-6887-00 whether sec_988 applies to the foreign_currency payables arising from the inventory purchases conclusion sec_1 sec_482 applies to the taxpayer’s controlled transactions whether the controlled transactions produce an arm’s length result is evaluated using a functional_analysis that compares the controlled transactions to comparable uncontrolled transactions the functional_analysis must account for differences in functions performed risks assumed and resources employed accordingly appropriate adjustments to the inventory price should be made to reflect the currency risk assumed by the taxpayer if the adjustments are quantifiable and have a material impact on price we believe that under the facts presented taxpayer's method of adjusting for exchange rate risk which was based on historical exchange rates was not appropriate the basis of inventory purchased for units of currency x should be determined by translating the currency x purchase_price adjusted if required under sec_482 into u s dollars at the spot_rate on the accrual date sec_988 applies to any payable arising out of the sale of inventory if that payable is denominated in or determined by reference to a nonfunctional_currency facts taxpayer a u s subsidiary of a country x corporation parent purchases inventory from its parent on an ongoing basis these transactions are billed and paid in u s dollars but determined as provided below beginning in month taxpayer and parent implemented an agreement called the foreign_currency fluctuation agreement fcfa under the fcfa purchase prices on the initial invoice were based on a currency x - u s dollar exchange rate that was set annually by agreement between taxpayer and parent standard rate the standard rate was generally set in month a just prior to the start of a new fiscal_year it consisted of an average of the current standard exchange rate ie the rate used for the preceding year and the average of spot rates in effect for the previous three months leading up to the rate reset date the standard rate set at that time was used for the next fiscal_year and this rate was used for that entire fiscal_year thus for y taxable_year taxpayer computed its new standard rate as the following the standard exchange rate in effect for x taxable_year plus the average spot_rate for the most recent three months leading up to the date of the rate reset divided by in years prior to the z taxable_year taxpayer and parent also agreed under the fcfa to a subsequent monthly billing known as the subsequent billing in order to adjust for fluctuations between the standard rate and an average rate based on the prior month’s average daily spot rates parent made a subsequent billing at the end of each month the fcfa provided that parent would tl-n-6887-00 for the z taxable_year the year at issue the examiner translated the inventory purchased by taxpayer at the spot_rate on the purchase date and determined foreign_currency_gain_or_loss under sec_1_988-2 law and analysis a the price of taxpayer’s controlled transactions denominated in currency x must be evaluated under sec_482 to determine whether they were at arm’s length taxpayer asserts that the pricing method involving the use of a standard rate resulted in an arm’s length price whether taxpayer’s controlled transactions produce an arm’s length result is evaluated by comparing the results of those transactions to results realized by uncontrolled taxpayers engaged in comparable transactions under comparable circumstances see sec_1_482-1 in determining the comparability between transactions factors that must be considered include functions performed contractual terms risks assumed economic conditions and property or services transferred sec_1_482-1 sec_1_482-1 financial risk including fluctuations in exchange rates is a relevant risk to consider because such risk could affect prices that would be charged or paid or the profit that would be earned sec_1_482-1 an allocation of risk specified or implied by a taxpayer’s contractual terms will generally be respected if it is consistent with the economic_substance of the transaction sec_1_482-1 the allocation of currency risk between taxpayer and parent although only one factor is relevant in determining whether the controlled transactions subject_to the fcfa were priced at arm’s length a functional_analysis properly takes into account such risk at the time the inventory is purchased not after the results of the currency fluctuation with respect to the payable are known such fluctuations might be issue to taxpayer a debit or credit equal to half of any foreign_currency_gain_or_loss computed under the subsequent billing effectively splitting any exchange gain_or_loss between taxpayer and parent each month’s subsequent billing only took into account foreign_currency movements for initial invoices issued that month ie up to days the period between the date an invoice was issued and payment was made however extended well past days in fact inventory purchases had traditional payment terms of days after the end of the month and depending on when the invoice was issued the payment period could extend up to days if the invoice was issued on the first of the month therefore the subsequent billing did not account for any foreign_currency movements from month-end when parent computed the subsequent billing to the date of payment additionally the subsequent billing applied only to certain transactions which accounted for percent of parent’s monthly sales to taxpayer in month approximately five years after month parent verbally terminated the subsequent billing the initial billing procedure however continued in other words the transactions between taxpayer and parent continued to be priced in dollars using the standard rate without a subsequent billing taxpayer stated that the reason for terminating the fcfa was that parent had modified its foreign_currency risk management program linking its internal rate to the actual hedging rate in foreign_currency futures contracts between the parent and banks this fsa analyzes taxpayer’s use of the standard rate and not the subsequent billing since the latter practice was terminated prior to the z taxable_year tl-n-6887-00 relevant however in determining the appropriate compensation_for such future risk assumption a functional_analysis of taxpayer’s controlled transactions involves a two-step inquiry first the inventory purchase_price denominated in currency x must be evaluated to determine whether such price was at arm’s length taxpayer’s controlled transactions must be compared to comparable uncontrolled transactions the price of which are determined on the initial invoice date second in the event the comparable uncontrolled transactions do not reflect an assumption of currency risk by the purchaser the comparable uncontrolled transactions must be adjusted to account for the difference in financial risks eg currency risk or denomination to reflect the presence of additional risk for the purchaser see sec_1 d iii a it is important to note that only adjustments that are quantifiable and have a material impact on price should be made therefore before adjusting the price of a comparable_uncontrolled_transaction the service should quantify the impact of the assumption of currency risk and determine whether it materially affects the controlled transactions sec_1_482-1 we do not have sufficient facts to determine whether inventory purchased by taxpayer from its parent was priced at arm’s length we suggest that the examiners undertake the two-step analysis outlined above to determine the appropriate sec_482 price we believe however that the use of historical exchange rates as computed by taxpayer is not an appropriate means of adjusting for currency risk assuming such an adjustment is appropriate b the arm’s length price must be translated into u s dollars at the spot_rate on the accrual date after evaluating taxpayer’s controlled transactions and making any necessary adjustments under sec_482 to the purchase_price of the inventory including adjustments to reflect the allocation of currency risk the arm’s length price must be translated into u s dollars based at the spot_rate on the accrual date see 20_tc_740 inventory is priced at the spot_rate on day of purchase aff’d 214_f2d_815 1st cir 6_bta_403 same acq 1927_2_cb_4 revrul_78_281 1978_2_cb_204 the use of historical exchange rates such as those used by taxpayer are not appropriate see generally mitchell j tropin currency fluctuations’ impact on transfer_pricing creating compliance problems for taxpayers transfer_pricing report bna date pincite toru nakamura adjusting for currency risk in a transfer_pricing analysis transfer_pricing report bna mar pincite lawrence olson transfer prices and exchange rates for japanese companies operating in the united_states transfer_pricing report bna date pincite tl-n-6887-00 c sec_988 will apply to payables determined by reference to a nonfunctional_currency separate and apart from the issue of whether taxpayer’s inventory purchases were priced at arm’s length under sec_482 is the issue of whether sec_988 applies to payables arising from the purchase of inventory by taxpayer a sec_988 transaction is defined as any transaction described in sec_988 where the amount a taxpayer receives or pays is denominated in a nonfunctional_currency or is determined by reference to the value of one or more foreign_currencies sec_988 sec_1_988-1 a sec_988 transaction includes accrual of any item of expense gross_income or receipt that is to be paid or received on a later date sec_988 sec_1_988-1 nonfunctional_currency payables and receivables generally are sec_988 transactions a sec_988 transaction does not need to require or permit payment with a nonfunctional_currency if any amount_paid or received is determined by reference to the value of one or more nonfunctional currencies sec_1_988-1 s rep no 99th cong 2d sess pincite to the extent that inventory sold in the z taxable_year to taxpayer gave rise to a payable determined by reference to currency x such payable is a sec_988 transaction pursuant to sec_1_988-2 taxpayer must take into account foreign_currency_gain_or_loss on the payment_date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by john staples associate chief_counsel international jeffrey dorfman chief branch office of associate chief_counsel international
